DETAILED ACTION
This office action is in response to the application filed October 16, 2020 in which claims 4-7 are presented for examination and claims 1-3 and 8-11 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because several of the figures, in particular Figures 1-4 and 15 are too light and/or blurry for proper review.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 21 of Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4 is objected to because of the following informalities:  Line 3 recites the limitation “the front side.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “a front side.”
Claims 4 is objected to because of the following informalities:  Line 5 recites the limitation “the two sides.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “two sides.”

Claims 4 is objected to because of the following informalities:  Line 9 recites the limitation “the other end.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “another end.”
Claims 4 is objected to because of the following informalities:  Line 10 recites the limitation “the middle portion.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “a middle portion.”
Claims 4 is objected to because of the following informalities:  Line 18 recites the limitation “the external portion.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “an external portion.”
Claims 4 is objected to because of the following informalities:  Line 20 recites the limitation “the internal portion.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “an internal portion.”
Claims 4 is objected to because of the following informalities:  Lines 21-22 recite the limitation “the small end.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “a small end.”
Claims 5 is objected to because of the following informalities:  Line 3 recites the limitation “the two ends.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “two ends.”

Claims 5 is objected to because of the following informalities:  Line 3 recites the limitation “the top end.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “a top end.”
Claims 6 is objected to because of the following informalities:  Lines 4-5 recite the limitation “the outside.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “an outside.”
Claims 6 is objected to because of the following informalities:  Line 5 recites the limitation “the top end.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “a top end.”
Claims 6 is objected to because of the following informalities:  Line 8 recites the limitation “the other end.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “another end.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the first connecting shaft, the second connecting shaft, and the third connecting shaft are sequentially far away from the front side of the helmet body” on lines 13-15.  This limitation renders claim 4 indefinite at least because the meaning of the phrase “sequentially far away” is not understood.  For purposes of examination, this limitation will be interpreted as “the first connecting shaft, the second connecting shaft, and the third connecting shaft are sequentially further away from the front side of the helmet body, with the first connecting shaft being the closest to the front side of the helmet body and the third connecting shaft being the furthest from the front side of the helmet body.”
Claim 4 recites the limitation “the first connecting shaft is in fit connection with the first hollow cylinder” on lines 23-24.  This limitation renders claim 4 indefinite at least because the meaning of the phrase “fit connection” is not understood.
Claim 5 is rejected at least for depending from rejected claim 4.
Claim 6 recites the limitation “the second connecting shaft is in fit connection with the second hollow cylinder” on lines 10-11.  This limitation renders claim 6 indefinite at least because the meaning of the phrase “fit connection” is not understood.
Claim 7 recites the limitation “the front side of the helmet body is provided with an opening for mounting the front protection lens and a window fit with the goggle” on lines 2-4.  This limitation renders claim 7 indefinite at least because it is unclear whether the 
Claim 7 recites the limitation “the two sides.”  This limitation renders claim 7 indefinite at least because it is unclear what structure is being claimed as having the two sides.  For purposes of examination, this limitation will be interpreted as “the two sides of the helmet body.”

Examiner’s Comment
Examiner respectfully notes that although claims 4-7 are currently free from prior art-based rejections under 35 USC 102 and 35 USC 103.  However, claims 4-7 remain subject to the claim objections and rejections under 35 USC 112(b), detailed above.  Examiner further respectfully notes that substantive amendments the claims (e.g. to broaden the scope of the claims) may result in prior art-based rejection(s) in future office action(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art of record includes other examples of helmets with inwards flipping type goggles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Examiner, Art Unit 3732